              Case 2:20-cv-01093-CKD Document 20 Filed 03/02/21 Page 1 of 1


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     LARA A. BRADT, CSBN 289036
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8921
 7          Facsimile: (415) 744-0134
            E-Mail: lara.bradt@ssa.gov
 8
     Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                      SACRAMENTO DIVISION
12
13                                                 )    Case No. 2:20-cv-01093-CKD
     JAMARR A. JOHNSON,                            )
14                                                 )    ORDER OF VOLUNTARILY REMAND
                   Plaintiff,                      )    PURSUANT TO SENTENCE FOUR OF 42
15                                                 )    U.S.C. § 405(G)
            vs.                                    )
16                                                 )
                                                   )
17   ANDREW SAUL,                                  )
     Commissioner of Social Security,              )
18                                                 )
                                                   )
19                 Defendant.
20
21          Based on the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42

22   U.S.C. § 405(g) (“Stipulation to Remand”), and for cause shown, IT IS ORDERED that the

23   above-captioned action is remanded to the Commissioner of Social Security for further

24   proceedings consistent with the terms of the Stipulation to Remand.

25   Dated: March 2, 2021
26                                                     _____________________________________
                                                       CAROLYN K. DELANEY
27                                                     UNITED STATES MAGISTRATE JUDGE
28
